UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6087


DONALD E. MCDANIELS,

                Plaintiff - Appellant,

          v.

HAROLD E. CLARKE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:12-cv-00614-AWA-LRL)


Submitted:   May 30, 2013                     Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald E. McDaniels, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donald E. McDaniels appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) action.                We have reviewed

the record and find no reversible error.              Accordingly, we affirm

the district court’s judgment.              McDaniels v. Clarke, No. 2:12-

cv-00614-AWA-LRL (E.D. Va. Dec. 11, 2012).                    We dispense with

oral   argument   because      the    facts    and   legal     contentions    are

adequately    presented   in    the    materials     before    this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2